      Case 2:20-cv-00991-KJM-DB Document 34 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN A. BROWN,                                    No. 2:20-cv-0991 KJM DB P
12                           Petitioner,
13             v.                                        ORDER
14    JIM ROBINSON,
15                           Respondent.
16

17            Petitioner requested an extension of time to file and serve objections to the June 22, 2021

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Petitioner’s motion for an extension of time (ECF No. 33) is granted; and

20            2. Petitioner shall file and serve his objections within nineteen days from the date of this

21   order.

22   Dated: July 27, 2021

23

24

25   DLB:9
     DB prisoner inbox/habeas/R/brow0991.111(4)
26

27

28
